Title: From Alexander Hamilton to Sharp Delany, 10 October 1792
From: Hamilton, Alexander
To: Delany, Sharp



Sir
Treasury Department October 10th 1792

If a vessel bound to a foreign port, is by distress of weather, compelled to put into any port of the united States, where upon due examination such vessel is found to be unfit to proceed on her voyage, so as to render the transferring of her cargo to another vessel necessary, I am of opinion, that the Tonnage duty is not to be demanded. But an entry must be made of the cargo and the duties paid or secured, and the proceedings for drawing back the duties must be as in other cases of reexportation.
I am Sir   Your obedt Servant
Alexander Hamilton
Sharp Delany Esqr
Collector Philadelphia
